Citation Nr: 0909774	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  03-26 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected residuals of hemilaryngectomy, with dysphagia and 
hoarseness, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for a left hip 
condition as secondary to residuals of a back injury.

4. Entitlement to service connection for a right hip 
condition as secondary to residuals of a back injury.

5.  Entitlement to service connection for a left leg 
condition as secondary to residuals of a back injury.

6.  Entitlement to service connection for a right leg 
condition as secondary to residuals of a back injury.

7.  Entitlement to service connection for a left foot 
condition as secondary to residuals of a back injury.

8.  Entitlement to service connection for a right foot 
condition as secondary to residuals of a back injury.

9.  Entitlement to service connection for depression as 
secondary to residuals of hemilaryngectomy.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung condition due to asbestos exposure, to include laryngeal 
cancer, status-post laryngectomy with tracheotomy, chronic 
obstructive pulmonary disease and bronchitis.

11.  Entitlement to total disability due to individual 
unemployability (TDIU) for the period prior to November 12, 
2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1946 to January 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon dated in October 2002, December 2002, and August 2006.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in June 2008; a transcript is 
of record.  At his Travel Board hearing, the veteran 
submitted additional evidence directly to the undersigned 
Veterans Law Judge that had not been considered by the agency 
of original jurisdiction.  At that time, the veteran waived 
his right to have the agency of original jurisdiction (AOJ) 
consider this evidence.  See 38 C.F.R. § 20.1304(c) (2008).  

Subsequently, in July and August 2008, the Board received 
additional evidence in support of the veteran's claims that 
had not been considered by the AOJ.  In December 2008, the 
Board received written correspondence waiving his right to 
have the AOJ review this evidence.  The Board, therefore, 
will proceed with appellate review in consideration of all 
evidence associated with the claims file at this time.

As explained more fully below, the Board is granting a 100 
percent schedular rating for service-connected residuals of 
hemilaryngectomy for the entire period of that appeal.  The 
grant of a 100 percent schedular rating effectively moots a 
TDIU claim for that period.  See VAOPGCPREC 6-99 (Jun. 7, 
1999) (holding that a TDIU rating is for consideration only 
if a veteran is not already rated totally disabled under the 
rating schedule).  The veteran filed his TDIU claim prior to 
filing the claim for residuals of hemilaryngectomy.  During 
the period after the veteran filed his TDIU claim, but before 
the effective date of his 100 percent schedular rating, he is 
eligible for a TDIU.  The Board has phrased the issue 
accordingly.  
  



FINDINGS OF FACT

1.  The veteran's service-connected residuals of 
hemilaryngectomy is characterized by stenosis of the larynx 
and permanent tracheostomy.

2.  The competent medical evidence does not link a claimed 
back disorder to the veteran's active duty service.  

3.  The competent medical evidence does not link a left hip 
condition, a right hip condition, a left leg condition, a 
right leg condition, a left foot condition, or a right foot 
condition to a service-connected disability.

4.  The competent medical evidence does not show the veteran 
has a clinical diagnosis of depression or that his depressive 
symptoms are related to a service-connected disability.

5.  By an unappealed decision dated in December 2002, the RO 
denied the veteran's claim of entitlement to service 
connection for a lung condition. 	

6.  Evidence submitted subsequent to the December 2002 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim

7.  The veteran had no service-connected disabilities in 
effect prior to November 12, 2002.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial total schedular 
rating for service-connected residuals of hemilaryngectomy 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6518-6250 
(2008).  

2.  Residuals of a back injury was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

3.  A left hip condition was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

4.  A right hip condition was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

5.  A left leg condition was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

6.  A right leg condition was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

7.  A left foot condition was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

8.  A right foot condition was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

9.  Depression was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

10.  The rating decision of December 2002 is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).  

11.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
a lung condition.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2008).   

12.  The criteria for a TDIU due to service-connected 
disability for the period prior to November 12, 2002 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

	Duty to Notify

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  The veteran was provided with 
notice with respect to his claims for (1) residuals of a back 
injury, (2) a left hip condition, (3) a right hip condition, 
(4) a left leg condition, (5) a right leg condition, (6) a 
left foot condition, and (7) a right foot condition in 
correspondence dated in December 2001.  In that document, the 
RO informed the veteran of what the evidence needed to show 
to establish entitlement to service connection for those 
disabilities.  The RO requested that if the veteran received 
private medical treatment, that he should submit the provided 
release forms so that VA could obtain those records.  
Alternatively, the RO informed the veteran that he could ask 
his doctor to send such records directly to VA.  The RO also 
informed the veteran that he could support his claims with 
statements from individuals who had knowledge of his service-
connected condition.  The RO informed the veteran that it 
would assist him in obtaining medical records, employment 
records, or records from other federal agencies.  The RO 
advised that it was his responsibility to make sure VA 
received those records.  This document was timely in that is 
was provided prior to the initial adjudication of the claims 
in October 2002.  

The Board acknowledges that the December 2001 correspondence 
was erroneous in that it informed the veteran he was 
ultimately responsible for ensuring VA received records in 
the custody of federal agencies.  VA is ultimately 
responsible for obtaining these records.  38 C.F.R. 
§ 3.159(c)(2) (2008).  The December 2001 Correspondence also 
did not inform the veteran of the criteria for establishing 
service connection on a secondary basis.  The Board, however, 
finds no prejudice as a result of these errors.  See Sanders 
v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (holding 
that VCAA notice errors are presumed to be prejudicial and it 
is VA's duty to rebut the presumption).  

In a statement dated in September 2006, the veteran informed 
VA he had no more evidence to support his claims.  This 
statement referred to the veteran's back, hip, leg, and foot 
claims.  Thus, the veteran has not alleged there were any 
federal records not already associated with the claims file.  
Remanding for corrected notice would not result in the 
submission of any additional information from the veteran 
regarding the existence of federal records.  

As for the secondary service connection claims, as explained 
more fully below, there is no basis for establishing service 
connection for the underlying back disorder.  There is no 
legal basis for granting service connection for the secondary 
conditions if the underlying condition has not been service-
connected.  See 38 C.F.R. § 3.310 (2008).  In such a 
situation, the veteran could not have been prejudiced by any 
notice errors regarding his secondary service connection 
claims.  See Sanders, 487 F.3d at 892.

The veteran was provided notice with respect to his (8) 
residuals of hemilaryngectomy (claimed under 38 U.S.C. 
§ 1151), (9) lung condition, (10) depression, and (11) TDIU 
claims in correspondence dated in May 2004.  In that 
document, the RO advised the veteran of which portion of the 
information and evidence necessary to substantiate the claims 
was to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Specifically, 
the RO advised that VA would obtain records in the custody of 
federal agencies, and that it was the veteran's 
responsibility to obtain records in the custody of non-
federal agencies.  Although no longer required by the 
regulations, the RO also requested that the veteran send any 
evidence in his possession that pertained to the claims.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (codified at 38 
C.F.R. § 3.159(b)(1) (2008)).  

In the May 2004 correspondence, the RO advised what the 
evidence needed to show entitlement to service connection 
(including when service connection is claimed as secondary to 
a service-connected disability), and compensation under 
38 U.S.C. § 1151, and a TDIU.  

As for the previously disallowed lung condition claim, the RO 
informed the veteran that this claim was previously denied 
and that he had been notified of these denials in December 
2002.  The RO informed the veteran that the decision was 
final and that to reopen the claim; he needed to submit "new 
and material" evidence.  The RO informed the veteran of what 
type of evidence qualified as "new and material."  The RO 
also informed the veteran that his claim had previously been 
denied because there was no basis in the available evidence 
to establish service connection.  This notice satisfied the 
requirements of Kent.  

In correspondences dated in March and August 2006, the RO 
informed the veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

The veteran was again provided with notice with respect to 
his residuals of hemilaryngectomy claim in correspondences 
dated in April and May 2008.  In the April 2008 
correspondence, the RO again informed the veteran regarding 
disability ratings and how they were determined.  As 
explained more fully below, the Board is granting a total 
schedular rating for this disability.  This represents a full 
grant of benefits sought with respect to this claim and the 
Board need not consider the content of either the April or 
May 2008 notice.

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claims, after providing the 
veteran with adequate time to respond to the notices, it 
readjudicated the claims and issued a supplemental statement 
of the case in June 2008.  The issuance of such notice 
followed by a readjudication of the claims remedied any 
timing defect with respect to issuance of compliant notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

	Duty to Assist

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

While the VCAA does not serve as a basis to reopen a claim 
(unless new and material is presented), the law does include 
the enhanced duty to notify.  Regarding the duty to assist in 
claims to reopen finally adjudicated claims, VA must provide 
a medical examination or obtain a medical opinion only if new 
and material evidence has been presented.  38 C.F.R. § 
3.159(c)(4)(iii) (2008).  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO has obtained the veteran's service treatment 
records and all VA Medical Center (VAMC) treatment records 
the veteran has requested.  The veteran has not identified 
any medical records relevant to the claims that have not been 
associated with the claims file.

The veteran was provided with VA medical examinations for all 
of the claimed disabilities except for the lung condition 
claim.  He was provided with a VA general medical examination 
and a VA joints examination in January 2002, a VA foot 
examination in April 2006, an examination for his residuals 
of hemilaryngectomy in May 2006, and a psychiatric 
examination in September 2006.  For reasons explained more 
fully below, the veteran has not submitted new and material 
evidence needed to reopen the lung condition claim and VA had 
no duty to provide an examination for that claim.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.

II.  Increased Rating

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2008).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2008).

A discharge summary from Robert Packer Hospital, dated in 
October 1994, showed that the veteran was diagnosed with 
laryngeal cancer.  The veteran subsequently underwent a 
hemilaryngectomy.  In a rating decision dated in August 2006, 
the RO granted service connection for residuals of 
hemilaryngectomy, with dysphagia and hoarseness under 
38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 1151 (providing that 
compensation may be awarded for a disability as if service-
connected when, under certain circumstances, the disability 
was caused by VA medical care).  The RO had found that a VA 
doctor delayed diagnosing the laryngeal cancer and as a 
result, the surgery the veteran underwent at Robert Packer 
Hospital, a private facility, was more extensive than would 
have been necessary.  The RO assigned an initial 30 percent 
rating under Diagnostic Code 6599-6516 for the resulting 
disability.  See 38 C.F.R. § 4.97 (2008).  The veteran has 
appealed that initial rating.

Diagnostic Codes beginning with "65" apply to rating codes 
for diseases of the nose and throat.  See Schedule of 
Ratings-Respiratory System, 38 C.F.R. § 4.97 (2008). 
When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part or system of the body involved; the last 
2 digits will be "99" for all unlisted conditions.  
Diagnostic Code 6518 provides that residuals of a partial 
laryngectomy are to be rated as laryngitis (Diagnostic Code 
6516), aphonia (Diagnostic Code 6519), or stenosis of larynx 
(Diagnostic Code 6520).  

A 30 percent rating is the highest available under Diagnostic 
Code 6516.  The Board will consider Diagnostic Codes 6519 and 
6520 to determine whether he is entitled to a rating in 
excess of 30 percent for his residuals of hemilaryngectomy, 
with dysphagia and hoarseness.

Analysis/Evidence - Residuals of Hemilaryngectomy

The veteran provided several statements in support of his 
claim for a higher initial rating for residuals of 
hemilaryngectomy.  In his notice of disagreement, dated in 
August 2006, he asserted that his disability prevented him 
from swimming or doing anything else involving water.  The 
veteran also asserted that he was limited in the types of 
foods he could eat.  He stated that he could not work because 
of this disability because employers would not hire him.  The 
veteran advanced similar assertions in his substantive 
appeal, dated in January 2007.  

At his Travel Board hearing in June 2008, the veteran 
testified that he had problems with eating and inhalation of 
food particles and liquids into his lungs.  He stated that 
sometimes he sat and choked for 15 or 20 minutes after eating 
foods such as hamburgers.  The veteran asserted that there 
were many foods he could no longer eat.  The veteran also 
explained that now he had a stoma.  He stated he had to use a 
spray for his lungs twice a day for lung infections.  The 
veteran maintained that he had to stop working because of the 
care required for his throat condition.  Regarding his 
speaking ability, the veteran stated he could use his natural 
voice, but that after 10 or 15 minutes of speaking, he began 
to cough.  

Upon reviewing the medial evidence, the Board concludes that 
the veteran is entitled to a 100 percent schedular rating for 
his residuals of hemilaryngectomy under Diagnostic Code 6520.  
Under that code, a 100 percent rating is assigned for larynx, 
stenosis of, including residuals of laryngeal trauma 
(unilateral or bilateral): Forced expiratory volume in one 
second (FEV-1) less than 40 percent of predicted value, with 
Flow-Volume Loop compatible with upper airway obstruction, 
or; permanent tracheostomy.

There are two ways interpret this Diagnostic Code.  One 
interpretation is that a 100 percent rating requires there to 
be stenosis of the larynx and either FEV-1 less than 40 
percent of predicted value or permanent tracheostomy.  
Another interpretation is that a 100 percent rating requires 
stenosis and FEV-1 less than 40 percent of predicted value 
with either Flow-Volume Loop compatible with upper airway 
obstruction or permanent tracheostomy.  The latter reading 
would mean that FEV-1 less than 40 percent of predicted value 
was required in all cases with or without permanent 
tracheostomy.  However, given the placement of the semicolon 
immediately preceding "permanent tracheostomy," the Board 
finds the former interpretation to be more reasonable.  

With that in mind, the Board finds that the evidence shows 
that the veteran meets the schedular criteria for the 100 
percent rating.  In VA aid and attendance and respiratory 
examination reports, both dated in November 2002, Dr. L.S. 
reported pulmonary function tests could not be performed due 
to the indwelling tracheostomy tube.  The doctor noted that 
the veteran had suffered from glottic stenosis and vocal cord 
fixation requiring indwelling tracheostomy tube.  

Glottis is defined as the vocal apparatus of the larynx, 
consisting of the true vocal cords (plicae vocales) and the 
opening between them (rima glottidis).  Dorland's Illustrated 
Medical Dictionary 781 (30th Ed. 2003).  Thus, glottic 
stenosis would be stenosis of the larynx.  The VA aid and 
attendance and respiratory examination reports confirmed that 
the veteran had glottic stenosis requiring an indwelling 
tracheostomy tube.  The medical evidence also confirmed that 
this tube was permanent (see VA general medical examination 
report, dated in January 2002).  

In finding that a 100 percent evaluation is warranted for the 
veteran's residuals of hemilaryngectomy under Diagnostic Code 
6518-6520, the Board also finds that the severity of this 
disability appeared to remain unchanged throughout the appeal 
period.  Accordingly, a staged rating is not in order and a 
100 percent schedular rating is appropriate for the entire 
period of the veteran's appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999), see also Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).

III.  Service Connection

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  But see Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (recognizing that in certain 
circumstances lay evidence may be competent to establish a 
disability).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Analysis - Residuals of Back Injury

At his Travel Board hearing in June 2008, the veteran alleged 
that he had been discharged from the service early because of 
a back injury that occurred in service.  The veteran stated 
that they tried to recall him in 1950 when the Korean War 
started, but that he was not accepted for service when given 
a medical examination.  The veteran alleged that this was due 
to his back injury.  The veteran asserted that the military 
had sent him letters telling him he was no longer eligible 
for service because of his back.  He stated that he was under 
a private doctor's care in Washington in 1948.  The veteran 
stated that he continued to have back problems and had 
undergone surgery as recently as one year earlier.  

The veteran stated that at the time of his discharge, his 
back injury was recorded as an internal chest injury.  The 
veteran alleged that between 1946 and 1950, the military 
would not record back injuries on discharge examination 
reports because "nobody would hire you if it showed back 
injury."  

Regarding his hips, legs, and feet claims, the veteran stated 
that he had sciatica in both legs that was due to his back.  
The veteran also alleged he had hip problems because of his 
back.  The veteran alleged foot and ankle problems as a 
result of his sciatica.  He claimed that it caused his feet 
to swell and that he had stumbled as a result.  

The veteran also described how his back and leg disabilities 
affected his daily life.  The veteran stated that sitting 
caused pain in the sciatic nerve and that he frequently had 
to get up to walk.

The veteran's service medical records were negative for 
complaints, findings, or diagnoses of a back disorder or 
references to a back injury.  The service medical records 
did, however, include a report documenting an injury to the 
chest as a result of heavy lifting.  According to this 
report, which was dated in October 1947, the veteran 
presented with a complaint of strained muscles of the chest 
after picking up a trash can the previous day.  On 
examination, tenderness was noted.  The veteran was directed 
to apply heat in the form of hot showers and towels.  The 
veteran was to return if symptoms progressed.  There were no 
follow-up records referring to this injury.  The veteran's 
separation examination report, dated in January 1948, was 
negative for any abnormalities, with the exception of acne on 
the chin.  Notably, the examiner reported "normal" under 
"Musculoskeletal Defects."

In a statement dated in September 2006, the veteran stated 
"[i]n 1945 they put in my records that I had injured my 
internal chest when in fact it was my back."  In a statement 
dated in November 2006, the veteran asserted that the War 
Department recorded a chest injury in his records in 1948, 
when actually it was a back injury.  

In a statement dated in May 2000, the veteran's spouse, L.M., 
recalled that in the fall of 1947, the veteran injured his 
back while lifting items in the line of duty.  L.M. stated 
that she married the veteran in April 1948 and that the 
veteran's back problem continued the entire time they were 
together.  

Currently, the medical evidence shows that the veteran has 
degenerative joint disease and degenerative disk disease.  
For example, degenerative changes of the thoracic spine were 
noted in a radiology report from Samaritan Lebanon Community 
Hospital, dated in April 2007.  In a radiology report from 
Samaritan Lebanon Community Hospital dated in December 2004, 
Dr. L.C. noted anterior wedging of T12 with prominent 
degenerative changes, moderately advanced degenerative disk 
disease L1-L2, minimal osteophytes and facet arthritis, and 
mild degenerative change of the sacroiliac joints.  

Numerous records also documented the veteran's subjective 
complaints of chronic back pain.  For example, VA general 
medical clinic notes from VAMC Portland, dated in November 
2001 and April 2002, noted that the veteran complained of 
back pain that had been present since his military service in 
the 1940's.  An emergency services treatment triage note from 
Samaritan Lebanon Community Hospital, dated in February 2006, 
also reflected the veteran's complaints of back pain.  

Despite that the competent medical evidence shows the 
presence of back disorders currently, the medical evidence 
does not support finding that a nexus exists between a 
current disorder and the veteran's active duty service.

The veteran was provided with several VA examinations of his 
back during the course of this appeal.  In the first of 
these, which was dated in January 2002, R.W., Physician 
Assistant, Certified, discussed the veteran's history as 
reported by the veteran and found in his claims file.  R.W. 
noted that according to the veteran, he was given a medical 
discharge.  R.W. noted the veteran's subjective complaints, 
which included daily pain that awakened him at night, the 
inability to walk more than 500 yards or to sit up for more 
than four hours, and pain radiating down into the buttocks 
and feet.  The veteran's subjective complaints also included 
"painful hips," but upon deeper questioning, according to 
R.W., the pain originated from the sacrum and coccyx area.  
R.W. discussed clinical examination findings, which included 
difficulty ambulating, edema in the lower extremities, 
"severely limited" ranged of motion in the spine, and 
neurosensory abnormalities.  R.W.'s assessments included 
"significant" chronic edema in the lower extremities, 
severe degenerative joint disease of the spine, and moderate 
degenerative joint disease of the hips.  Regarding etiology 
of the edema, R.W. stated that the cause was unclear.  R.W. 
did not offer any opinions regarding the etiology of the 
spine disorders.  

In a VA examination report dated in November 2006, R.W. noted 
that he had reviewed the veteran's claims folder and 
computerized medical record.  R.W. discussed the 
documentation from a sick call visit found among the 
veteran's service medical records, dated in October 1947.  
R.W. noted that according to that document, the veteran had 
sustained a chest muscle strain of the anterior lateral chest 
from lifting trashcans or garbage cans at Fort Lewis, 
Washington.  R.W. noted the treatment the veteran received at 
that time.  The veteran, according to R.W., confirmed that 
the injury occurred when lifting trashcans.  

The veteran's current complaints included cramping in the 
right anterior chest.  The veteran denied symptomatology 
cardiac in nature, such as shortness of breath.  R.W. 
discussed pertinent clinical examination findings, which were 
negative.  R.W.'s assessment was status post right pectoralis 
muscle strain.  R.W. noted that there was no objective 
evidence of residual on examination and no notations in the 
claims file of a chronic condition of the right pectoralis 
muscle.  R.W. also added that he would expect no residual 
from an injury of this type.  

Upon reviewing the record, the Board finds that the competent 
medical evidence weighs against finding that any of the 
currently diagnosed lumbar spine disorders were incurred 
during or as a result of the veteran's active duty service.  
In none of the treatment records from either Samaritan 
Lebanon Community Hospital or VAMC Portland did a healthcare 
provider link the veteran's current back complaints to his 
active duty service.  The statements regarding the veteran's 
back pain being present since the 1940s that were found in 
the VA general medical clinic notes from VAMC Portland, dated 
in November 2001 and April 2002, are not competent medical 
evidence of a nexus between the veteran's current complaints 
and service.  To the extent that these statements infer a 
connection between current complaints and the veteran's 
active duty service, they are merely recitations of medical 
history provided by the veteran and are of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).

R.W.'s negative nexus opinion regarding the documented 
lifting injury is probative evidence weighing against the 
veteran's claim.  The doctor's discussion of the sick call 
treatment record indicated that he reviewed the relevant 
portions of the claims file.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  


The Board has also considered the veteran's and his wife's 
lay statements concerning his back disorder and a link to 
service, but does not find that they are entitled to enough 
weight to tip the balance of the evidence in his favor.  

The Board retains discretion to make credibility 
determinations and otherwise weigh the evidence submitted.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) 
(citing Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. 
Cir. 2006)).  The appellant's credibility affects the weight 
to be given to his testimony, and it is the Board's 
responsibility to determine the appropriate weight.  
Washington v. Nicholson, 19 Vet. App. 363, 369 (2005).  Here, 
the veteran's statements regarding the nature of his in-
service injury were contradicted by what was reported in his 
service medical records.  The Board is not persuaded by the 
veteran's allegations alone that he experienced a back injury 
in service rather than a chest injury was recorded.

Regarding the lay statements concerning continuity of 
symptomatology, the Board finds they are outweighed by the 
absence of any low back findings in the service medical 
records and the absence of any medical evidence documenting 
low back pain for many years after service.  See Buchanan, 
451 F.3d at 1336 (Fed. Cir. 2006) (holding that the Board may 
consider and weigh the lack of contemporaneous medical 
records against a veteran's lay evidence).  

To the extent that the veteran's statements link his low back 
disorder to his military service, the Board declines to give 
them any weight.  The appellant is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he had certain injuries during service or that he 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  As a layperson, however, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

IV.  Secondary Service Connection 

In the veteran's application for compensation benefits, dated 
in May 2001, he alleged that his legs, hips, and feet 
disabilities began in 1947.  In that application, he noted 
that he had a back injury in 1947, but did not discuss any 
other injuries.  The Board has not found any statements in 
the claims file made by the veteran or anybody on his behalf 
relating a leg, hip, for foot disability directly to service.  
The statements the veteran presented at his Travel Board 
hearing, discussed more fully above, indicated that he felt 
he had bilateral leg, bilateral hip, and bilateral foot 
disabilities as a result of the back condition he claimed was 
directly related to an injury he sustained in service.  Given 
the veteran's statements at his Travel Board hearing, and the 
absence of any statements in support of these claims as 
directly related to service, the Board considers them to be 
claimed only as secondary to a back disability and will 
adjudicate accordingly.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.310(a) (2008).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(b) (2008); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) (providing that secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder which is 
proximately due to or the result of a service-connected 
disorder) reconciling Leopoldo v. Brown, 4 Vet. App. 216 
(1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

Hips, Legs, and Feet

For reasons explained more fully above, the veteran's claimed 
back disorder was not incurred or aggravated during active 
duty.  Because service connection has not been shown for the 
claimed underlying condition, the veteran is not entitled to 
service connection on a secondary basis for any injury 
incurred as a result of that claimed condition.  38 C.F.R. § 
3.310(a) (2008).  The Board cannot grant service connection 
for a left hip condition, a right hip condition, a left leg 
condition, a right leg condition, a left foot condition, or a 
right foot condition.   

Depression

In a statement dated in March 2004, the veteran expressed his 
intent to seek service-connected compensation benefits for 
depression as secondary to a back condition.  At his Travel 
Board hearing in June 2008, the veteran alleged that he had 
depression due to his throat and back conditions.  He stated 
that he was unable to do things because of his throat and his 
back.  He also stated that he had taken medications for 
depression, but that he stopped because they were causing 
behavioral problems.  

VAMC clinical documents from Portland included a progress 
note dated in August 2005 in which Dr. D.S. reported that the 
veteran presented with complaints of depression.  The doctor 
diagnosed depression, mild to moderate, and prescribed an 
anti-depressant.  The veteran was referred to the mental 
health clinic.

In a mental health clinic initial assessment, dated in 
December 2005.  In that document, L.B., Psychiatric Nurse 
Practitioner, stated that the veteran reported experiencing 
symptoms of depression five or six years earlier.  The 
veteran stated that the depression started when he moved to 
Oregon.  L.B. noted the veteran had numerous medical 
problems, including emphysema, hypothyroidism, hypertension, 
post-status cancer of the larynx, and treatment for colon 
cancer.  The veteran, according to L.B., related his 
depressive symptoms to his health problems and living 
situation.  

Regarding treatment, the veteran reported to L.B. that he 
began taking a medication in August, but that he discontinued 
its use because of adverse side effects including agitation, 
confusion, loss of memory, and a sense that he was going 
insane.  L.B. stated that the veteran indicated positive for 
fourteen out of fifteen items on a depression symptoms 
checklist.  L.B. diagnosed depression, mild.  


The medical evidence pertaining to depression also included a 
VA examination report, dated in September 2006.  In that 
report, M.P., Licensed Clinical Psychologist, reported that 
she had interviewed the veteran and reviewed his claims file 
and electronic VA record.  Dr. M.P. then discussed the 
veteran's subjective complaints.  The doctor also noted the 
veteran's medical history, including the trial of the anti-
depressant medication from L.B.  The doctor also discussed 
mental status examination results that had been obtained 
during the interview.

Dr. M.P. diagnosed adjustment disorder, depressed mood, and 
concluded that the veteran did not satisfy the criteria for a 
clinical diagnosis of depression (dysthymia).  The doctor 
reasoned that the veteran was not currently reporting 
symptoms of sufficient duration or intensity to warrant such 
a diagnosis.  The onset of the veteran's symptoms, according 
to the doctor, did not follow the onset of his medical 
condition or surgery.  Rather, the doctor continued, the 
veteran reported being disillusioned and disappointed with 
his life circumstances over the past several years.  

The Board must weigh the probative value of medical opinions 
and in doing so, may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In doing so, 
the Board finds that the medical evidence concerning 
depression weighs against the veteran for several reasons.  
First, the Board does not find either the August 2005 
progress note or the December 2005 link the depressive 
symptoms to a service-connected disability.  Although L.B. 
noted the veteran's service-connected hemilaryngectomy 
("post status cancer of the larynx") numerous health 
problems, he did not specifically relate the depression 
diagnosis to that disability.  Instead, L.B. noted the 
veteran's "multitude of physical heath problems" and his 
living situations as sources of his symptoms.  As this 
document did not contain any statements reflecting that in 
L.B.'s opinion there was a reasonable degree of medical 
certainty regarding a link between depression and a service-
connected disability, the Board finds it is not entitled to 
any weight on that issue.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).    

In contrast, the VA examination report was conducted for the 
purpose of determining whether a clinical diagnosis exists 
and the doctor's conclusions to that effect were reasonably 
certain.  After discussing subjective complaints, medical 
history, and objective observations, Dr. M.P. concluded the 
veteran did not meet the criteria for depression and provided 
reasons for her conclusion.  The Board finds this report to 
be highly reliable on that issue. 

Additionally, although both practitioners are competent to 
diagnosis depression and offer opinions as to its etiology, 
the Board finds that generally, an opinion from a Licensed 
Clinical Psychologist would be entitled to more weight than a 
Psychiatric Nurse Practitioner.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (in determining the weight to 
assign evidence, the Board may look at factors such as the 
health care provider's knowledge and skill); see also Black 
v. Brown, 10 Vet. App. 279, 284 (1997).

The Board finds that the competent medical evidence does not 
show the veteran has a clinical diagnosis of depression or 
that his depressive symptoms are related to a service-
connected disability.  Entitlement to service-connected 
benefits is specifically limited to cases where there is a 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (providing that in the absence of proof of a 
present disability there can be no valid claim).  As no 
current disability of depression has been clinically shown, 
there is no basis for the Board to base compensation.

As for the veteran's lay statements concerning a depression 
diagnosis, the Board finds they are not entitled to any 
weight because as a lay person, his is not competent to 
diagnosis this disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

V.  New and Material Evidence 

A review of the record shows that the RO denied a claim for 
service-connected benefits for a lung condition due to 
asbestos exposure in a rating decision dated in December 
2002.  In a letter dated in December 2002, the RO advised him 
of the denial and of his procedural and appellate rights.  
The veteran failed to appeal that decision and it became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).  In March 2004, the RO 
received a completed asbestos exposure questionnaire.  The RO 
apparently construed this as a claim to reopen his previously 
disallowed claim for a lung condition due to asbestos 
exposure.  The RO declined to reopen the claim in a rating 
decision dated in July 2004.  The veteran appealed that 
decision, which is now before the Board.  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2008).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2008).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  Elkins v. West, 
12 Vet. App. 209, 219 (1999).

At the time of the previous final denial of the claim in 
December 2002, the evidence included medical records 
generated during and after service.  The service treatment 
records included a physical examination report, dated in 
March 1947, showing that the veteran was treated for an upper 
respiratory infection.  According to a document entitled 
"hospital status," the veteran was admitted and returned to 
duty one week later.  There were no records of treatment, 
findings, or complaints of either a lung or a respiratory 
disorder.

Medical records generated after the veteran's active duty 
service that the RO considered in December 2002 included 
several VA examination reports, treatment records from Robert 
Packer Hospital, dated from November 1994 to May 1995; 
treatment records from VAMC Wilkes Barre, dated from November 
1984 to November 1980; and treatment records from VAMC 
Portland, Oregon, dated from January 2002 to July 2002.  

In a January 2002 VA general medical examination report, Dr. 
L.S. noted the veteran's concerns of asbestos exposure in 
service when he was hospitalized in 1948.  The veteran had 
related that the hospital was being torn down at that time.  
The veteran informed Dr. L.S. that he had never been told he 
had asbestosis on chest x-ray.  

The doctor noted that chest x-rays taken at the VA one year 
earlier in July and August showed cardiomyopathy and some 
pulmonary vascular congestion.  In an addendum to the report, 
which was also dated in January 2002, Dr. L.S. noted that 
pulmonary function testing could not be done due to the 
veteran's tracheostomy.  

Treatment records from VAMC Wilkes Barre showed a diagnosis 
of chronic obstructive pulmonary disease (COPD) (see primary 
care progress note dated in August 1997).  The treatment 
records included no statements from medical professionals 
linking the COPD to the veteran's active duty service, to 
include possible asbestos exposure.

In a Robert Packer Hospital discharge summary, dated in 
November 1994, Dr. B.P. reported that chest x-rays were 
normal and showed no disease.

The record also showed that in October 2002, the RO had 
requested records of exposure to asbestos or jobs performed 
from the Department of Defense.  In a response dated in 
November 2002, the Department of Defense indicated that such 
records were "fire-related," meaning that they were 
presumed to be destroyed in a fire at a records storage 
facility in St. Louis, Missouri in 1973.

In VA aid and attendance and respiratory examination reports, 
both dated in November 2002, Dr. L.S. reported the following.  
The veteran stated that he helped to tear down buildings 
while in the service.  The veteran felt that these buildings 
may have contained asbestos.  The veteran denied any further 
asbestos exposure.  The veteran acknowledges that he smoked 
up to five packs of cigarettes per day for about 30 years, 
quitting in 1972.  The veteran denied breathing problems 
prior to his diagnosis of laryngeal cancer.  
 
On physical examination, the doctor noted that lungs were 
clear to auscultation throughout without rales or rhonchi.  
The doctor diagnosed COPD.  She stated that pulmonary 
function tests could not be performed due to the indwelling 
tracheostomy tube.  She stated that chest x-rays were 
unremarkable.  The doctor concluded that the veteran's 
current lung problems were related to history and not due to 
asbestosis.  In an addendum to her report, Dr. L.S. stated 
that chest CT scan showed no evidence of asbestos-related 
pleural disease or asbestosis.  

Treatment records from VAMC Wilkes Barre included medical 
certificates, dated in October 1984 and May 1994, showing a 
diagnosis of COPD.
 
The records from VAMC Portland, Oregon, did not include a 
diagnosis of asbestosis or any statements from a healthcare 
provider linking a currently diagnosed lung disorder to the 
veteran's active duty service.  

In the December 2002 rating decision, the RO concluded that 
there was no evidence of in-service asbestos exposure and 
that the veteran's current lung condition was not incurred or 
aggravated in active duty.

Evidence associated with the claims file after December 2002 
included statements from the veteran and treatment records 
from VAMC Portland, the Sayre VA Outpatient Clinic, and 
Robert Packer Hospital.  

In March 2004, the veteran submitted an asbestos exposure 
questionnaire.  In that document, he asserted that while on 
active duty, he worked as a company fireman at Fort Lewis and 
that he was exposed at that time.   

In a Sayre VA Outpatient Clinic, pulmonary function testing 
report, dated in October 1984, the examiner commented that 
there was no evidence of obstruction to airflow.  

The records from VAMC Portland, Oregon included a VA 
pulmonary, non-visit consultation, dated in December 2002, in 
which Dr. M.O. noted the veteran was status post supraglottic 
laryngectomy, question of asbestos exposure.  The doctor also 
noted that the veteran presented with an abnormal CT scan 
dated in November 2002 with a 1-centimeter right lower lobe 
nodule and 4-millimeter left upper lobe nodule.  

In a VA primary care follow-up note, dated in December 2002, 
Dr. D.S. noted the veteran's complaints of chest congestion 
and difficulty breathing with the onset of winter.  The 
doctor noted the possibility of COPD.  

In a pulmonary consultation report dated in January 2003, Dr. 
J.O. noted the veteran's history of localized squamous cell 
laryngeal cancer, localized colon cancer, remote tobacco 
abuse without diagnosis of COPD and no pulmonary function 
tests on file, and possible brief exposure to asbestos in 
1946 when the veteran tore down a building with the military 
for two weeks.  The doctor noted that the veteran had 
undergone a chest CT at an outside hospital in November 2003 
as a workup for possible asbestosis-related pleural disease 
or asbestosis.  Three millimeter cuts without contrast 
revealed no evidence of asbestosis-related pleural disease or 
asbestosis.  The doctor stated that the nodules on the CT 
scan were likely inflammatory changes versus scar tissue. 

In a VA radiology report dated in February 2003, Dr. C.G. 
noted that CT scan of the chest showed no significant change 
compared with the November 2002 CT scan.  The VA records 
showed that the veteran underwent a follow-up CT scan in 
April 2004.  In a radiology report, Dr. D.A. stated that the 
right lower lobe pulmonary nodules were essentially stable.  

The evidence submitted after the last final denial in 
December 2002 fails to substantiate an element necessary to 
establish service connection.  First, to the extent that the 
veteran has asserted he has a lung disorder as a result of 
asbestos exposure in statements received after December 2002, 
they are not new.  Prior to December 2002, the claims file 
included statements to that effect.  For example, such 
statements were found in the January 2002 VA general medical 
examination report.  Any additional statements to that effect 
may not be the basis for reopening a claim.  See Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

Moreover, while the veteran is competent to relate his 
symptoms to a physician, the veteran is not competent to make 
the medical determination that his symptoms were caused or 
aggravated by his military service.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay assertions of medical causation cannot 
suffice to reopen a claim.  Routen v. Brown, 10 Vet. App. 
183, 186, (1997).

The Board also finds that the medical evidence associated 
with the file after December 2002 is not new and material.  
Some of the additional records from Robert Packer Hospital 
were duplicative of what was already in the file in December 
2002.  For example, a discharge summary dated in November 
1994 was among the records submitted after December 2002, but 
such a record had already been associated with the file.  The 
duplicative records are not "new."  

Some of the records from Robert Packer Hospital were not in 
the file prior to December 2002, but they were either not 
pertinent to the lung disorder issue or were essentially 
duplicative of the other evidence.  For example, a progress 
note dated in May 1995 showed that the veteran was having 
difficulty breathing, but that this difficulty was due to his 
tracheostomy and related throat condition.  These records did 
not pertain to any lung disorders.  None of the records from 
Robert Packer Hospital relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  These records are 
not "new and material."

Regarding the VAMC records, the Board acknowledges that they 
are "new" in that they were not associated with the claims 
file prior to December 2002; however, they are not material.  
The Board carefully reviewed the progress notes and treatment 
reports, but found no evidence that a healthcare provider 
diagnosed asbestosis or related any currently diagnosed 
disorders to the veteran's active duty service.  To the 
extent that the December 2002 VA pulmonary, non-visit 
consultation report and January pulmonary consultation report 
noted possible asbestos exposure, these were based on the 
veteran's statements.  As noted, such statements were in the 
file as of December 2002.   

There is no medical evidence submitted after December 2002 
showing a diagnosis of asbestosis or linking the current lung 
conditions to any event in service.  The newly submitted 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim (i.e. that the veteran has a lung 
condition that is related by an in-service injury).  Instead, 
the newly submitted evidence is cumulative and redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and does not raise 
a reasonable possibility of substantiating the claim.

VI.  Total Disability Rating Based on Individual 
Unemployability (TDIU)

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2008).

As explained more fully above, the Board is granting a 100 
percent schedular rating for service-connected residuals of 
hemilaryngectomy for the entire period of that appeal.  The 
claims file showed that the veteran submitted his 
hemilaryngectomy claim on November 12, 2002.  A TDIU rating 
is for consideration only if a veteran is not already rated 
totally disabled under the rating schedule.  See VAOPGCPREC 
6-99 (Jun. 7, 1999).  Thus, the Board may not assign a TDIU 
after November 12, 2002 and the Board will only consider the 
period prior to that date.  

The claims file failed to show that the veteran had any 
service-connected disabilities in effect prior to November 
12, 2002.  Without any service-connected disabilities in 
effect at that time, there is no basis for finding that the 
veteran is unemployable by reason of service-connected 
disabilities.  This claim must be denied.


ORDER

1.  A total schedular disability rating is granted for 
service-connected residuals of hemilaryngectomy, subject to 
the law and regulations controlling the award of monetary 
benefits.

2.  Service connection for residuals of a back injury is 
denied.

3.  Service connection for a left hip condition as secondary 
to residuals of a back injury is denied.

4.  Service connection for a right hip condition as secondary 
to residuals of a back injury is denied.

5.  Service connection for a left leg condition as secondary 
to residuals of a back injury is denied.

6.  Service connection for a right leg condition as secondary 
to residuals of a back injury is denied.

7.  Service connection for a left foot condition as secondary 
to residuals of a back injury is denied.

8.  Service connection for a right foot condition as 
secondary to residuals of a back injury is denied.

9.  Service connection for depression, including as secondary 
to service-connected residuals of hemilaryngectomy is denied.

10.  New and material evidence having not been received, 
entitlement to service connection for a lung condition due to 
asbestos exposure, is denied.

11.  A TDIU for the period prior to November 12, 2002 is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


